UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended April 2, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolina 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer XSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, No Par Value – 2,784,593 shares as of 05/09/11 This Amendment to Span-America Medical Systems, Inc.’s Quarterly Report on Form 10-Q for the fiscal quarter ended April 2, 2011 is being filed to amend Part II, Item 5 of that report to (1)renumber such Item 5 as “Item 6” and (2)indicate in the exhibit listing that the Company has requested confidential treatment from the Commission with respect to portions of Exhibit 10.1 to the report.There has been no amendment to the Exhibit 10.1 itself, which was filed with the original report. PART II.OTHER INFORMATION ITEM 6.EXHIBITS 10.1 License and Distribution Agreement with P.J. Noyes Company, Inc.Confidential treatment has been requested for this exhibit.Portions of this exhibit have been redacted, and the redacted portions have been separately filed with the Securities and Exchange Commission. 31.1 Chief Executive Officer certification pursuant to Section 302 of the Sarbanes-Oxley Act. 31.2 Chief Financial Officer certification pursuant to Section 302 of the Sarbanes-Oxley Act. 32.1 Chief Executive Officer certification pursuant to Section 906 of the Sarbanes-Oxley Act. 32.2 Chief Financial Officer certification pursuant to Section 906 of the Sarbanes-Oxley Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SPAN-AMERICA MEDICAL SYSTEMS, INC. /s/ Richard C. Coggins Richard C. Coggins Chief Financial Officer /s/ James D. Ferguson James D. Ferguson President and Chief Executive Officer DATE:December 20, 2011
